Case: 2:19-cv-04375-ALM-EPD Doc #: 8 Filed: 10/30/19 Page: 1 of 11 PAGEID #: 102




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

BORROR PROPERTY MANAGEMENT, LLC                           : Case No.: 2:19-CV-04375

        Plaintiff,                                        : Judge Algenon L. Marbley

        v.                                                : Magistrate Judge Elizabeth Preston
                                                            Deavers
ORO KARRIC NORTH, LLC, ET AL.                             :

        Defendants.                                       :



         MOTION TO STAY PROCEEDINGS AND COMPEL ARBITRATION



        Defendants, Oro Karric North, LLC (“Karric North”), Oro Karric South, LLC

(“Karric South”), Oro Silvertree, LLC (“Silvertree”), and Oro Springburne, LLC

(“Springburne”) (collectively referred to herein as “Defendants”), move this Court,

pursuant to the Federal Arbitration Act, 9 U.S.C. § 1, et seq., and to the extent applicable,

Ohio Revised Code § 2711, et seq., for an order staying this litigation and compelling

binding arbitration as agreed to in the applicable written agreements between the

Defendants and Plaintiff, Borror Properties Management, LLC (“Plaintiff”). 1

        A.      BACKGROUND

        Defendants each entered into a separate written agreement with Plaintiff, and

DSM Group, Inc. (not named as a party), whereby Plaintiff agreed, among other things,



1To the best of Defendants’ knowledge, Plaintiff’s correct legal name, as registered with the office of the
Ohio Secretary of State and as stated in the applicable agreements with Defendants, is Borror Properties
Management, LLC, although Plaintiff has filed the case as Borror Property Management, LLC.

13751232 _1
Case: 2:19-cv-04375-ALM-EPD Doc #: 8 Filed: 10/30/19 Page: 2 of 11 PAGEID #: 103




to manage residential rental properties for each of the respective Defendants (the

“Property Management Agreements”).                    True and accurate copies of the Property

Management Agreements are attached hereto and incorporated herein as Exhibits 1-4

(Exhibit 1 – Karric South Property Management Agreement, Exhibit 2 – Karric North

Property Management Agreement, Exhibit 3 – Silvertree Property Management

Agreement, and Exhibit 4 – Springburne Property Management Agreement). Each of

the Property Management Agreements contains identical alternative dispute resolution

procedures that ultimately culminate with binding arbitration with the American

Arbitration Association. See Exhibits 1-4 at § 24.2. 2

         Each of the Property Management Agreements provides that “If either party

shall notify the other party that any matter is to be determined by arbitration, the

parties shall first try to resolve any dispute or controversy arising out of this

Agreement.” See Exhibits 1-4 at § 24.2 (emphasis added). If the parties cannot resolve

the matter within thirty days, then the parties are required to appoint arbitrators to

resolve it, and regardless of whether two or three arbitrators are eventually appointed,

the Property Management Agreements provide that the arbitration “shall be binding

and conclusive upon the parties.” 3 See id. (emphasis added).



2 The language of each of the Property Management Agreements with respect to the dispute resolution

procedure is identical. See Exhibits 1-4 at § 24.2.
3 Section 24.2 of each of the Property Management Agreements, states:



                  If either party shall notify the other that any matter is to be determined by
         arbitration, the parties shall first try to resolve any dispute or controversy arising out of
         this Agreement. If there is no resolution within thirty (30) days, then (a) within fifteen
         (15) calendar days thereafter, each party shall appoint an arbitrator by notice to the other
                                                      2
13751232 _1
Case: 2:19-cv-04375-ALM-EPD Doc #: 8 Filed: 10/30/19 Page: 3 of 11 PAGEID #: 104




         Despite the binding arbitration provisions in each of the Property Management

Agreements, Plaintiff ignored such provisions and filed this case asserting four claims

for breaches of the Property Management Agreements without first proceeding with

binding arbitration. See the Complaint (Doc. 1). 4

         After Defendants’ counsel received a courtesy copy of the Complaint (Doc. 1),

Defendants notified Plaintiff on October 8, 2019 that the matters arising out of the

Property Management Agreements, including, but not limited to, those matters set forth

in the Complaint (Doc. 1), would need to be resolved through binding arbitration. 5 See

October 8, 2019 Email attached hereto and incorporated herein as Exhibit 5. Plaintiff’s


         party; (b) if either party shall fail to make such appointment within the prescribed time,
         then the arbitrator appointed by the party not so failing shall appoint, on behalf of the
         party so failing, one other arbitrator; (c) the arbitrators so appointed shall meet within ten
         (10) business days and shall, if possible, determine such matter within thirty (30) days
         after the second arbitrator is appointed, and their decision shall be binding and
         conclusive on the parties; (d) if the two arbitrators fail to determine said within the 30-
         day period, they shall appoint a third arbitrator, and in the event of their failure to agree
         upon such third arbitrator within ten (10) days after the time aforesaid, either party may
         apply to any court of competent jurisdiction for the appointment of such third arbitrator,
         and the other party shall not raise question as to the court’s power and jurisdiction; and
         (e) the determination of any two of the three arbitrators shall be given within thirty (30)
         days (or as soon as is possible) after the appointment of the third arbitrator and shall in
         all cases be binding and conclusive upon the parties. (See Exhibits 1-4 at § 24.2
         (emphasis added)).

4 In a separate case in the Franklin County Court of Common Pleas styled Oro Capital Advisors, LLC v.
Borror Construction Co., LLC (Case No. 19-CV-007605), which involves affiliated parties, Borror
Management’s affiliated construction company, Borror Construction Co., LLC (“Borror Construction”),
has, through its same counsel in this case, moved to dismiss or stay the complaint filed by Oro Capital
Advisors, LLC (“Oro Capital”), Defendants’ affiliate, by claiming that Oro Capital did not follow the
alternative dispute resolution procedures set forth in the applicable construction management agreement.
It is disingenuous for Borror Management’s affiliate to argue in the state court action that the parties
should have to follow the agreed-upon dispute resolution procedures in that matter (which are non-
binding), but that the parties in this case should not have to follow the agreed-upon arbitration set forth
in the Property Management Agreements, which is binding.
5 On October 24, 2019, Defendants’ counsel received a request from Plaintiff’s counsel to waive service of

the summons. On October 25, 2019 Defendants’ undersigned counsel completed and returned the
waivers of service of summons for each of the Defendants to Plaintiff’s counsel (Doc. Nos. 4, 5, 6, and 7).
                                                       3
13751232 _1
Case: 2:19-cv-04375-ALM-EPD Doc #: 8 Filed: 10/30/19 Page: 4 of 11 PAGEID #: 105




response to the Defendant’s October 8, 2019 demand for binding arbitration has been

specifically refused and rejected by Plaintiff despite the provisions requiring such in the

Property Management Agreements.

         Defendants also give notice to Plaintiff, via the filing of this Motion to Stay

Proceedings and Compel Arbitration, that Defendants demand that the parties resolve

all matters relating to the Property Management Agreements, including the Plaintiff’s

claims set forth in the Complaint (Doc. 1), through binding arbitration as agreed in the

Property Management Agreements.          These notices trigger the binding arbitration

procedures set forth in the Property Management Agreements.

         B.    LAW AND ARGUMENT

         Under the applicable Federal Arbitration Act (“FAA”), the claims raised by

Plaintiff in its Complaint (Doc. 1) must be stayed and referred to binding arbitration as

agreed to by Plaintiff and Defendants under the Property Management Agreements.

Even if the FAA did not apply, Ohio’s Arbitration Act, Ohio Revised Code § 2711 et seq.,

also requires binding arbitration.

               1.     The FAA Requires Binding Arbitration

          “The FAA was designed to override judicial reluctance to enforce arbitration

agreements, to relieve court congestion, and to provide parties with a speedier and less

costly alternative to litigation.”   See Moses H. Cone Mem'l Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 24–25 (1983) (citations omitted).      The FAA preempts state law

regarding arbitration. See Glazer v. Lehman Bros., Inc., 394 F.3d 444, 451 (6th Cir. 2005)


                                             4
13751232 _1
Case: 2:19-cv-04375-ALM-EPD Doc #: 8 Filed: 10/30/19 Page: 5 of 11 PAGEID #: 106




(citing Southland Corp. v. Keating, 465 U.S. 1, 10-11, (1984)). If a court determines that the

cause of action is covered by an arbitration clause, it must stay the proceedings until the

arbitration process is complete. See Rankin v. Ashro, Inc., S.D. Ohio, 2:15-cv-453, 2015

WL 1879969 at *1, (April 23, 2015), citing 9 U.S.C. § 3. It is well-established that any

doubts regarding arbitrability should be resolved in favor of arbitration. See Moses H.

Cone Mem'l Hosp., 460 U.S. at 24-25.

         When considering a motion to stay proceedings and compel arbitration under

the FAA, a court must determine (1) whether the parties agreed to arbitrate; and (2)

whether the claims asserted in the litigation fall within the scope of the contractual

arbitration provision. See Stout v. J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000).

         Although the FAA preempts state law regarding arbitration, state law governs

issues of formation, such as validity, revocability, and enforceability, with respect to the

arbitration clause. See Rankin v. Ashro, Inc., S.D. Ohio, 2:15-cv-453, 2015 WL 1879969 at

*1, (April 23, 2015) (citing Glazer, 394 F.3d at 451 and Perry v. Thomas, 482 U.S. 483, 492 n.

9, (1987)). “The federal policy favoring arbitration, however, is taken into consideration

even in applying ordinary state law.” See id. at *2 (quoting Walker v. Ryan’s Family Steak

Houses, Inc., 400 F.3d 370, 377 (6th Cir. 2005)). “[A]ny doubts concerning the scope of

arbitrable issues should be resolved in favor of arbitration, whether the problem at

hand is the construction of the contract language itself, or an allegation of waiver, delay,

or alike defense to arbitrability.” See id. at *1 (quoting Moses H. Cone Mem’l Hosp., 460

U.S. 1 at 24-25).


                                              5
13751232 _1
Case: 2:19-cv-04375-ALM-EPD Doc #: 8 Filed: 10/30/19 Page: 6 of 11 PAGEID #: 107




         “The party refusing to comply with an arbitration agreement has the burden of

proving the claims at issue are unsuitable for arbitration.” See Dreher v. Eskco, Inc., S.D.

Ohio Nos. 3:08-cv-325 and 3:09-cv-209, 2009 WL 2176060 at *4, (July 21, 2009) (citing

Morrison v. Circuit City Stores, Inc., 317 F.3d 646, 659 (6th Cir. 2003) (en banc)). “[O]nly an

express provision excluding a specific dispute, or the most forceful evidence of a

purpose to exclude the claim from arbitration, will remove the dispute from

consideration from the arbitrators.” See id. at *6 (quoting Morrison, 317 F.3d at 659).

         There is no dispute that Plaintiff and each of the respective Defendants

voluntarily entered into the Property Management Agreements, and that each

agreement contains a mandatory binding arbitration provision titled “DISPUTE

RESOLUTION.” See the Complaint (Doc. 1) at ¶¶ 10, 17, 24, and 31 (alleging that

Plaintiff entered into a respective Property Management Agreement with each of the

Defendants); and Exhibits 1-4 at § 24.2.

         The arbitration provision set forth in the Property Management Agreements is

broad in scope, covering “any dispute or controversy arising out of this Agreement [the

Property Management Agreements].” More specifically, the arbitration provision states

that upon notice from “either party” that “any matter is to be determined by

arbitration, the parties shall first try to resolve any dispute or controversy arising out

of this Agreement.” See Exhibits 1-4 at § 24.2 (emphasis added). If the parties cannot

resolve that dispute or controversy voluntarily, the parties must then proceed with a




                                               6
13751232 _1
Case: 2:19-cv-04375-ALM-EPD Doc #: 8 Filed: 10/30/19 Page: 7 of 11 PAGEID #: 108




detailed arbitrator selection process to resolve that dispute or controversy through

binding arbitration. See id.

         The phrase “any dispute or controversy arising out of this Agreement”

undoubtedly includes claims for a breach of contract of the Property Management

Agreements as such claims constitute a dispute or controversy arising out of the

Property Management Agreements. Such a broadly defined arbitration provision is

presumed to cover all claims related to the applicable agreement, unless there is some

express language to the contrary. See Dreher v. Eskco, Inc., S.D. Ohio Nos. 3:08-cv-325

and 3:09-cv-209, 2009 WL 2176060 at *6 (July 21, 2009) (quoting Morrison, 317 F.3d at

659); see also Academy of Medicine of Cincinnati v. Aetna Health, Inc., 108 Ohio St.3d 185,

2006-Ohio-657 at ¶ 18 (“An arbitration clause that contains the phrase ‘any claim or

controversy arising out of or relating to the agreement’ is considered ‘the paradigm of a

broad [arbitration] clause.”). There is no express language in the Property Management

Agreements carving out any specific types of claims from the broad arbitration

provision, and certainly nothing that excludes Plaintiff’s breach of contract claims from

arbitration.

         Finally, although the “DISPUTE RESOLUTION” section discusses binding

arbitration in great detail, there is no mention of the parties’ ability to pursue any

alternative dispute resolution process, such as litigation. See Exhibits 1-4 at § 24.2. The

lack of such language further supports Defendants’ position that if either party notifies




                                             7
13751232 _1
Case: 2:19-cv-04375-ALM-EPD Doc #: 8 Filed: 10/30/19 Page: 8 of 11 PAGEID #: 109




the other that any matter should be resolved through arbitration, binding arbitration is

required.

         Accordingly, the only four claims asserted by Plaintiff—all for breach of contract

of the Property Management Agreements—are all subject to and must be referred to

arbitration pursuant to the FAA and in accordance with the procedures set forth in

Section 24.2 of each of the Property Management Agreements.

                2.    Ohio’s Arbitration Act Requires Binding Arbitration

          Although the FAA preempts Ohio law relating to the arbitration provision in the

Property Management Agreements, Ohio’s Arbitration Act, which is consistent with the

FAA, also requires binding arbitration of the breach of contract claims asserted by

Plaintiff. See Morgan v. UMH Properties, N.D. Ohio No. 1:18 CV 948, 2018 WL 3647203 at

*2 (August 1, 2018)(“The Ohio Arbitration Act is consistent with the FAA.”).

         It is well settled that Ohio encourages arbitration to settle disputes. ABM Farms,

Inc. v. Woods (1998), 81 Ohio St.3d 498, 500, (citing Kelm v. Kelm (1993), 68 Ohio St.3d 26,

27). When an action brought before a court involves a contract dispute and the contract

at issue contains an arbitration clause, Ohio Revised Code § 2711.02 obligates a court to

stay proceedings pending arbitration of matters covered by an arbitration clause. Ohio

Revised Code § 2711.02 states in relevant part:

                If any action is brought upon any issue referable to arbitration
         under an agreement in writing for arbitration, the court in which the
         action is pending, upon being satisfied that the issue involved in the
         action is referable to arbitration under an agreement in writing for
         arbitration, shall on application of one of the parties stay the trial of the
         action until the arbitration of the issue has been had in accordance with
                                               8
13751232 _1
Case: 2:19-cv-04375-ALM-EPD Doc #: 8 Filed: 10/30/19 Page: 9 of 11 PAGEID #: 110




         the agreement, provided the applicant for the stay is not in default in
         proceeding with arbitration.

See R.C. § 2711.02 (emphasis added).

         Accordingly, pursuant to Ohio Revised Code § 2711.02, a court is required, upon

application of one of the parties, to stay an action if the matter involved falls under an

arbitration agreement. Further, under Ohio Revised Code § 2711.03, a party to an

arbitration agreement may seek an order directing the other party to proceed to

arbitration. ABM Farms, at 500. As Ohio law favors arbitration, a clause providing for

arbitration should be deemed effective unless it is insusceptible to an interpretation that

covers the dispute in question, taking into consideration that any ambiguities in the

contract itself should be resolved in favor of arbitration. Gaffney v. Powell, 107 Ohio

App.3d 315, 321, 668 N.E.2d 951, 954 (1st Dist. 1995).

         As is set forth above in Section (B)(1) of this Motion, each of the Property

Management Agreements contains a dispute resolution provision whereby the parties

agreed to resolve any dispute or controversy arising out of the Property Management

Agreements by binding arbitration. See Exhibits 1-4 at § 24.2. All the breach of contract

claims filed by Plaintiff in this case unequivocally arise out of the Project Management

Agreements—they       involve   allegations   that   Defendants   breached    the   Project

Management Agreements. Accordingly, under Ohio’s Arbitration Act, all of Plaintiff’s

claims in the Complaint (Doc. 1) must be referred to arbitration in accordance with the

arbitration procedures in the Property Management Agreements.



                                              9
13751232 _1
Case: 2:19-cv-04375-ALM-EPD Doc #: 8 Filed: 10/30/19 Page: 10 of 11 PAGEID #: 111




         C.    CONCLUSION

         Both the Federal Arbitration Act and Ohio’s Arbitration Act require this Court to

refer matters to binding arbitration when the parties have agreed to arbitrate the

disputes raised in litigation. Plaintiff and Defendants agreed to arbitrate any disputes

or controversies arising out of the Property Management Agreements, and that includes

the four breach of contract claims asserted by Plaintiff against Defendants. Defendants

request, therefore, that this Court stay this case until binding arbitration is completed

and order the parties to proceed with arbitration in accordance with the Property

Management Agreements.

                                          Respectfully submitted,



                                          /s/ Lucas K. Palmer
                                          David M. Scott (0068110)
                                          Lucas K. Palmer (0080838)
                                          BRENNAN, MANNA & DIAMOND, LLC
                                          250 S. Civic Center Dr., Ste. 300
                                          Columbus, Ohio 43215
                                          Telephone: (614) 246-7500
                                          E-mail:        dscott@bmdllc.com
                                                         lkpalmer@bmdllc.com
                                          Attorneys for Defendants




                                             10
13751232 _1
Case: 2:19-cv-04375-ALM-EPD Doc #: 8 Filed: 10/30/19 Page: 11 of 11 PAGEID #: 112




                              CERTIFICATE OF SERVICE

         I hereby certify that on the 30th day of October, 2019, a copy of the foregoing

was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s

system.



                                          /s/ Lucas K. Palmer
                                          Attorney for Defendants




  4840-3772-6379, v. 1




                                            11
13751232 _1
